Citation Nr: 1631846	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to higher initial disability ratings (excluding periods during which a 100 percent temporary total convalescent rating has been assigned) for the service-connected back injury with herniated nucleus pulposus at L5/S1 (hereinafter "low back disability"), rated as 10 percent from May 18, 1992 to November 23, 2005, rated as 20 percent disabling from June 1, 2006 to April 7, 2008, rated as 40 percent from April 7, 2008 to August 21, 2013, and rated as 60 percent from October 1, 2013, onward.

2.  Entitlement to an initial compensable disability rating for the service-connected cluster headaches.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the June 2010 rating decision, the RO granted service connection for a low back disability, pursuant to a June 2010 Board grant.  The RO assigned initial staged ratings of 10 percent effective October 18, 2005, a temporary 100 percent rating (for convalescence), effective from November 23, 2005 to June 1, 2006, and a 20 percent rating, effective June 1, 2006.  The June 2010 rating decision also assigned separate disability ratings for right and left lower extremity radiculopathy, effective June 1, 2006.  The Veteran disagreed with the initial ratings assigned for the low back disability and this appeal ensued.  

In an October 2010 rating decision, issued during the pendency of the appeal, the RO granted an increased rating to 40 percent for the service-connected low back disability, effective July 27, 2010.  

In the November 2011 rating decision, the RO granted service connection for headaches and assigned an initial 0 percent rating, effective from November 18, 2010.  The Veteran disagreed with the initial noncompensable rating assigned and this appeal ensued.  

In a March 2012 rating decision, the RO assigned an earlier effective date of May 18, 1992 for the service connection for the service-connected low back disability with an initial 10 percent rating assigned, also effective from May 18, 1992.  

In a May 2014 rating decision, the RO granted a temporary 100 percent rating from August 21, 2013 to September 30, 2013 based surgical or other treatment necessitating convalescence.  A 40 percent rating following the period of convalescence was continued.  

In April 2015, the Board issued a decision.  At the time of the Board decision, the Veteran's back disability was rated as follows:  an initial 10 percent rating was assigned from May 18, 1992 to November 23, 2005; a temporary total rating was assigned from November 24, 2005 to May 31, 2006; a 20 percent rating was assigned from June 1, 2006 through July 26, 2010; a 40 percent rating was assigned from July 27, 2010, and a temporary total rating based on the need for convalescence after surgery, from August 21, 2013 to September 30, 2013, with the 40 percent rating continued on October 1, 2013, following the termination of the convalescent period.  

In the April 2015 decision, the Board, in pertinent part, denied a compensable rating for the service-connected headaches; denied a rating in excess of 10 percent for the service-connected back disability from May 18, 1992 to November 23, 2005; denied a rating in excess of 20 percent for the service-connected back disability for the period from June 1, 2006 through April 6, 2008; but, granted an increased rating for the low back disability from 20 percent to 40 percent for the period from April 7, 2008 to August 21, 2013; and, granted an increased rating to 60 percent for the service-connected low back disability from October 1, 2013 onward.  

Also, in the April 2015 decision, the Board granted an initial rating of 10 percent from May 18, 1992 to August 7, 2013 and a rating of 20 percent from August 7, 2013 onward for right lower extremity radiculopathy; and, granted a 10 percent rating for left lower extremity radiculopathy for the entire initial rating period.  

Finally, the Board remanded the issues of service connection for a left knee disorder and entitlement to a compensable disability rating for the service-connected right ankle fracture residuals for additional development of the record.  As the requested development with respect to these remanded claims remains ongoing at this time, these claims have not yet been recertified to the Board on appeal, and will be addressed under separate cover upon such recertification to the Board.  

Meanwhile, the Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

In February 2016, the RO issued a rating decision granting another temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence following back surgery, dating from October 27, 2015 through December 1, 2016.  

In February 2016, while his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion for Partial Remand requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication (to the extent it denied a compensable rating for the service-connected cluster headaches; and, denied increased ratings above those currently assigned for the service-connected back disability, excluding the periods during which a temporary 100 percent rating is assigned based on the need for convalescence after surgery.  In a March 2016 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In the Joint Motion, the parties specifically noted that the Veteran was no longer seeking additional increased ratings for his right and left lower extremity radiculopathy beyond the ratings granted by the Board's April 2015 decision.  The parties also specifically requested the Court not to disturb the favorable findings in the Board's April 2015 decision.  These favorable findings, as they pertain to the Veteran's low back disability, include granting an increased rating to 40 percent from April 7, 2008, and a 60 percent rating from October 1, 2013 for the low back disability; and, granting an initial 10 percent rating from May 18, 1992 and a 20 percent rating from August 7, 2013, for right lower extremity radiculopathy; and, granting an initial 10 percent rating from May 18, 1992 onward.  

Accordingly, the RO issued a rating decision in March 2016 which implemented the Board's grant of an increased rating for the low back disability to 40 percent effective from April 7, 2008, and 60 percent, effective from October 1, 2013.  

Finally, the TDIU claim has been raised by the record because the Veteran has a pending increased rating claim and he has asserted that he is unemployable due to his service-connected disabilities.  The TDIU claim is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In May 2016, the Veteran filed a claim for service connection for obstructive sleep apnea (OSA).  The issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and is therefore the Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  

The issue(s) of entitlement to an initial compensable disability rating for the service-connected headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period from May 18, 1992 through March 31, 2005, the Veteran's low back disability was manifested by an overall disability picture that more nearly approximates severe recurring attacks of intervertebral disc syndrome (IVDS) with intermittent relief; neither ankylosis nor pronounced IVDS with little intermittent relief is shown.  

2.  For the initial rating period from September 23, 2002 to March 31, 2005, the Veteran's low back disability has not been manifested by incapacitating episodes requiring physician ordered bed rest having a total duration of at least 6 weeks during a 12 month period; or, unfavorable ankylosis of the entire spine.  

3.  For the initial rating period from April 1, 2005 through November 23, 2005, the Veteran's low back disability was manifested by an overall disability picture that more nearly approximates pronounced IVDS with little intermittent relief; ankylosis was not demonstrated.  

4.  For the initial rating period from June 1, 2006 through July 31, 2013, the Veteran's low back disability was been manifested by an overall disability picture that more nearly approximates severe recurring attacks of intervertebral disc syndrome (IVDS) with intermittent relief; neither ankylosis nor pronounced IVDS with little intermittent relief is shown.  

5.  For the initial rating period from August 1, 2013 onward (but not including periods when a temporary total disability rating is assigned based on the need for convalescence following surgery under 38 C.F.R. § 4.30), the Veteran's low back disability has been manifested by an overall disability picture that more nearly approximates pronounced IVDS with little intermittent relief; ankylosis is not demonstrated.  

6.  The Veteran's other service-connected disabilities include posttraumatic stress disorder (PTSD), rated as 50 percent disabling; impingement syndrome and internal derangement with degenerative changes of the left shoulder, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 20 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; and, residuals of a right ankle fracture, headaches, and surgical scars, all rated as noncompensable.

7.  The Veteran was last gainfully employed on December 30, 2014, and at that time, his combined service-connected disability rating was greater than 70 percent, with at least one service-connected disability rating at 40 percent disabling or higher.

8.  Since December 31, 2014, the Veteran's service-connected low back disability has, as likely as not, precluded him from maintaining substantially gainful employment consistent with his education and work history.  


CONCLUSIONS OF LAW

1.  For the rating period from May 18, 1992 through March 31, 2005, the criteria for an initial disability rating of 40 percent, but not higher, for the low back disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective prior to September 26, 2003).  

2.  For the rating period from April 1, 2005 through November 23, 2005, the criteria for an initial disability rating in excess of 60 percent for the low back disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective prior to September 26, 2003), 5243 (effective from September 26, 2003). 

3.  For the rating period from June 1, 2006 through April 6, 2008, the criteria for an initial disability rating of 40 percent, but no higher, for the low back disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective prior to September 26, 2003); 5242 (effective from September 26, 2003). 

4.  For the rating period from April 7, 2008 through July 31, 2013, the criteria for the assignment of a disability rating in excess of 40 percent for the service-connected low back disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective prior to September 26, 2003); 5242 (effective from September 26, 2003).

5.  Resolving all doubt in the Veteran's favor, for the initial rating period from August 1, 2013 through August 20, 2013, the criteria for the assignment of a 60 percent rating, but no higher, for the service-connected low back disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective prior to September 26, 2003); 5242 (effective from September 26, 2003).

6.  For the period from October 1, 2013 through October 26, 2015, the criteria for the assignment of a disability rating in excess of 60 percent for the service-connected low back disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective prior to September 26, 2003); 5242 (effective from September 26, 2003).

7.  For the period from January 1, 2016 onward, the criteria for an initial disability rating of 60 percent, but no higher, for the low back disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective prior to September 26, 2003); 5243 (effective from September 26, 2003). 

8.  From December 31, 2014, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claims arise from a disagreement with the initial disability ratings assigned following the grant of service connection for a low back disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and available post-service treatment records, VA examination reports, and lay statements have been obtained.

Some of the Veteran's VA treatment records are missing and presumed destroyed.  In December 2010, the RO asked the Veteran to submit any VA treatment records he had in his possession related to the claimed disabilities.  In December 2010 and April 2011, the VA Medical Center (VAMC) Mountain Home provided the RO with VA treatment records dated from August 2008 to May 2011.  In January 2011, the RO requested additional VA treatment records from the VAMC Mountain Home dated beginning in May 1992 and received a negative response.  In May 2011, the RO issued a formal finding of the unavailability of these VA treatment records.  In June and November 2011 correspondence, the RO notified the Veteran that VA treatment records dated from May 1992 to August 2008 were unable to be obtained and asked him to submit any copies of these records in his possession.  The Veteran did not submit any additional VA treatment records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  38 C.F.R. § 3.159(e). 

Second, VA satisfied its duty to obtain a medical opinion when required. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2007, July 2010, August 2011, April 2014, February 2016, and April 2016.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the initial disability ratings on appeal for the service-connected low back disability.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical and psychiatric examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II.  Increased Ratings - Low Back Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015). 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran asserts that higher initial ratings are warranted for his service-connected low back disability.  Currently, a 10 percent rating is assigned from May 18, 1992 to November 23, 2005; a temporary total rating is assigned for a period of convalescence from November 24, 2005 to May 31, 2006 pursuant to 38 C.F.R. § 4.30; a 20 percent rating is assigned for the period from June 1, 2006 through April 6, 2008; a 40 percent disability rating is assigned for the period from April 7, 2008 through August 20, 2013; a temporary total rating is assigned for a period of convalescence from August 21, 2013 through September 30, 2013; a 60 percent is assigned from October 1, 2013 to October 26, 2015, and, following a period of convalescence after surgery from October 27, 2015 through December 2015.

During the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  When regulations are changed during the course of an appeal, the criteria that are to the advantage of the claimant should be applied.  However, if the revised regulations are more favorable to the claimant, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2003.  The Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., September 23, 2002 for rating IVDS based on incapacitating episodes; and September 26, 2003 for all other back disorders and IVDS rated under the General Formula.

Under the rating criteria in effect when the Veteran initially filed the claim for service connection of the low back disability, limitation of motion of the low back was rated as 10 percent when slight, 20 percent when moderate, and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Also prior to September 26, 2003, a 10 percent rating was warranted for a sacro-iliac injury and weakness or lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for sacro-iliac injury and weakness or lumbosacral strain with muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for sacro-iliac injury and weakness or lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  A 40 percent rating was also warranted when only some of these symptoms were present if there was abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the rating criteria in effect when the Veteran initially filed the claim for service connection, 10, 20, and 40 percent ratings were warranted for intervertebral disc syndrome that was mild, moderate with recurring attacks, and severe with recurring attacks and intermittent relief, respectively.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  While these measures are not binding on the old criteria, they are useful as guidance in determining the severity of a spinal injury as noted below.

The Diagnostic Criteria for rating intervertebral disc syndrome (IVDS) was revised effective September 23, 2002.  Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  If rated based in incapacitating episodes, a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurological manifestations are defined as orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The regulation for rating intervertebral disc syndrome based on incapacitating episodes was slightly revised again in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

A new rating formula for the spine became effective September 26, 2003.  Disabilities of the spine, such as lumbosacral strain (Diagnostic Code 5237) or degenerative arthritis of the spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  

Also effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243, although the actual criteria remained the same except for some minor re-phrasing.  In particular, Diagnostic Code 5243 provides the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the old Note 2, and replaced it with the following:  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with x-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups, with occasional incapacitating exacerbations.  The regulations pertaining to arthritis have not been amended.

Likewise, the regulations pertaining to nerve paralysis, or neuropathy, have not been amended.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The combined normal range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V (2015).

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Initially, under the old regulations, Diagnostic Codes 5287, 5288, 5290, and 5291 pertain to disabilities of the cervical and dorsal spine and are not applicable to the service-connected lumbar spine disability.  Further, there is no lay or medical evidence of demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable in the instant case.  38 C.F.R. § 4.71a (2002).  Additionally, a higher rating under the General Rating Formula for ankylosis is not warranted for part of the initial rating period on and after September 26, 2003 (the effective date of the revised regulations) as ankylosis has not been shown at any time.  38 C.F.R. § 4.71a, General Rating Formula For Diseases and Injuries of the Spine (2015).  See December 2007, July 2010, April 2014, and February 2016 VA examination reports.

From May 18, 1992 to September 23, 2002

During this time period, the Board may only apply the old regulations pertaining to disabilities of the spine, as the new regulations for IVDS did not become effective until September 23, 2002. 

According to the service treatment records, the Veteran suffered from back strain in January 1989 after lifting weights.  The November 1991 service treatment records note that the Veteran had a sacro-iliac joint strain.  February 1992 service treatment records note that the Veteran reported a two week history of low back pain with a previous history of low back pain for two months from October to December 1991.  The Veteran complained of pain radiating into his left lower extremity.  The Veteran's gait and lumbar spine range of motion were noted as within normal limits except for a 20 percent decrease in back extension.  Examination also revealed a decreased response to pinprick at the S1 distribution on the left, decreased peroneal strength on the left, and tenderness at the left SI joint.  A February 1992 x-ray of the lumbar spine revealed slight lateral flexion to the right at the L4 level.  It could not be determined if that was secondary to spasm, a scoliosis or if it was simply positional in nature.  The radiology report also noted apparent narrowing of the mid and upper lumbar discs, thought to be secondary to lateral bowing or the lateral flexion described above.  He was put on a physical profile for 30 days due to back pain.  

The Veteran was discharged from service in May 1992.  Private treatment records from the Bowman Gray School of Medicine show that in July 1993 the Veteran complained of low back pain.  He reportedly went to pet his dog and when he started to stand back up he had a sharp pain along his left lower back, left buttock, extending along the posterior aspect of the left thigh.  He denied difficulty with bowel or bladder control.  He presented with some discomfort, sitting in a slightly forward position to get comfortable.  There was tenderness with palpation of the lumbar area bilaterally, but the spine itself was not tender.  Tenderness was also elicited along the left buttock and left posterior thigh.  The Veteran was almost able to touch his toes, but complained of pain as he tried to straighten back up.  Straight leg raise was positive.  The assessment was musculoskeletal strain.  

In November 1993, the Veteran was still reporting back and left buttock pain of several months duration that radiates down the back of his leg.  The assessment was probable musculoskeletal strain worsened due to the Veteran's extra weight.  

In April 1994, the Veteran again presented with back trouble.  After doing yard work one day earlier, he was sitting down and began noticing a tightening up in his back.  By that evening, it had become quite severe.  He described the location as bilateral sacral.  There was no radiation.  He could not sit down long enough to have a bowel movement but there was no difficulty with urination.  The Veteran reported at that time that he had been having recurring episodes for two years.  On examination, the Veteran appeared to be in mildly severe pain.  He was most comfortable standing and leaning somewhat forward with his arms on a table top.  There was generalized tenderness of the entire low back and sacral area.  

An April 1994 x-ray of the lumbar spine revealed that vertebral bodies and intervertebral disc spaces were generally well maintained.  There was no evidence of recent fracture or subluxation.

The assessment was recurrence of chronic low back syndrome.  

Although there are no additional medical records showing treatment for back pain until 2005, the Veteran maintains that his back pain has been continuous during those years.  Lay statements from the Veteran's wife and mother-in-law corroborate the Veteran's reports of back pain between 1994 and 2005, and several medical records from 2005 show a history of intermittent low back pain for several years.  

Based on the above findings, the Board finds that the Veteran has suffered from chronic low back pain since service, with intermittent recurring attacks of low back pain which radiated into the left buttock and down the left leg.  During the recurrent attacks, such as the ones documented in 1993 and 1994, the Veteran has severe pain which restricts his range of motion.  Although the Veteran's range of motion is not specifically measured at the time of the flare-ups in 1993 and 1994, the examiners' reports suggest that there is severe pain with most positions as it is difficult for him to find any comfortable position without severe pain.  

When considering the severity of the Veteran's back disability during an intermittent attack, or flare-up, the Board finds that during those times, the Veteran's range of motion is severely limited due to pain.  Accordingly, the criteria for the assignment of a 40 percent rating is warranted for the period from May 18, 1992 to September 23, 2002 under the old regulations in effect prior to September 23, 2002.  In this regard, the 40 percent rating is assigned for severe limitation of motion of the lumbar spine under Diagnostic Code 5292.  

Likewise, a 40 percent rating could be assigned under Diagnostic Code 5293 for severe intervertebral disc syndrome, with recurring attacks, with intermittent relief, as this more accurately describes the Veteran's symptoms when considering the medical evidence from 1993 and 1994, and the Veteran's reports of recurring episodes of back pain.  Although the x-rays from April 1994 do not suggest a diagnosis of IVDS at that time, the Veteran's recurring symptoms of radiating pain down the left buttock and into the left thigh are suggestive of neurological impairment, which is accounted for under the old criteria for rating IVDS under Diagnostic Code 5293.  In this regard, a higher 60 percent rating under the old Diagnostic Code 5293 is not warranted prior to September 23, 2002 because the medical evidence of record does not suggest that the Veteran's intermittent recurring attacks of severe back pain are so persistent and frequent as to result in little intermittent relief.  This is further supported by medical treatment records from 2005 which note the Veteran's own self-reported history of a history of intermittent low back pain for several years which became worse in late 2004.  See also, Veteran's statement on his October 2005 VA Form 21-526.  

Likewise, in a September 2006 statement, received at the RO in October 2006, the Veteran indicated that he had been in continual practice as a Certified Physician Assistant (PA-C) since 1994; and, as was common in the medical field, he was treated "off the record" by various MD's for back pain, which resulted in a satisfactory, albeit temporary, response.  Thus, per the Veteran's own self-reported history, he was able to experience intermittent relief of back pain in between flare-ups.

Accordingly, for the period from May 18, 1992 to September 23, 2002, the criteria for the assignment of a 40 percent rating are more nearly approximated, based on either severe limitation of motion during flare-ups; or, based on symptoms compatible with severe recurrent attacks of IVDS, but with intermittent relief.  This 40 percent rating is assigned with consideration of additional functional loss due to pain, weakness, fatigability, incoordination, and pain on movement during flare-ups.  

A higher, 60 percent rating is not warranted because pronounced IVDS with little intermittent relief is not demonstrated; and, ankylosis is not shown.  

From September 23, 2002 to November 24, 2005 (date of the first surgery)

Beginning on September 23, 2002, the Veteran's service-connected low back disability may be rated under old rating criteria; or, under the new criteria for rating IVDS based on incapacitating episodes.  Beginning on September 26, 2003, the Veteran's service-connected low back disability may be rated under the old rating criteria; or, under the new criteria for rating IVDS based on incapacitating episodes; or, based on the General Rating Formula (new criteria) for rating disabilities of the spine, whichever results in the higher rating.  If rating under the general rating formula, separate ratings may be assigned for orthopedic and neurologic manifestations.  

The evidence of record on and after September 23, 2002 and prior to 2005, as noted in the Veteran's statement above, reflects that the Veteran was treated "off the record" by various MD's for back pain during that time period, which resulted in a satisfactory, albeit temporary, response.  This treatment included muscle relaxants and NSAISs.  There is no indication during this period that the Veteran was exhibiting incapacitating episodes of physician-ordered bed rest of at least 6 weeks during a 12-month period prior to the spring of 2005.  

However, at some point, the Veteran's overall disability picture worsened to the point that he ultimately underwent surgery.  A June 2005 private neurosurgical consultation notes that the Veteran presented with back and leg pain, which had been intermittent for several years, and became worse about eight months earlier.  The pain radiated into both legs, and was worse with sitting and extension or walking.  Over the previous two months, he tried muscle relaxants, analgesics and nonsteroidals, but there was no improvement.  An MRI of the lumbar spine revealed disk herniation at L5-S1, eccentric to the right.  

The Veteran received lumbar epidural steroid injections for low back and buttock pain, and bilateral lower extremity radicular pain in June and July 2005.  In November 2005, the Veteran underwent an L5 S1 transforaminal lumbar interbody fusion with percutaneous pedicular screw and rod fixation.  

The above evidence shows that the Veteran's back pain worsened in 2005, so much so, that he developed constant pain without intermittent relief.  According to the neurosurgical consultation in June 2005, the Veteran's back pain worsened to the point that, two months previously; i.e. April 2005, it would not respond to conservative treatment as it had previously.  This suggests that the Veteran had little to no intermittent relief of severe back pain beginning in April 2005.  This is further supported by the fact that the Veteran eventually underwent back surgery in November 2005.  

Thus, with resolution of any doubt in favor of the Veteran, as of approximately April 1, 2005, the Veteran's low back symptoms more nearly approximated the criteria for pronounced IVDS under the old criteria.  Accordingly, a 60 percent rating under the old Diagnostic Code 5293 is warranted from April 1, 2005 through November 23, 2005.  

The Board is mindful that the neurosurgical report from June 2005 notes that the Veteran's back disability worsened eight months earlier, which would be sometime in late 2004; however, based on that same report, it did not worsen to the point of "little intermittent relief" until two months prior to the June 2005 consultation.  This is further supported by the Veteran's own self-reported history.  In a September 2006 statement, the Veteran confirmed that in the spring of 2005, he suffered a recurrence of low back pain which failed to resolve with conservative treatment, and after four months of continuous pain, he sought treatment with Dr. K and had surgery in November 2005.  

Thus, the overall disability picture reflects a worsening of symptoms in late 2004 or early 2005; however, the criteria for the assignment of a higher, 60 percent rating under Diagnostic Code 5293 are not more nearly approximated until the Veteran could not find intermittent relief with conservative treatment, which began around April 2005.  Thus, the Board finds that the 60 percent rating is assignable as of April 1, 2005, but not earlier.  A rating in excess of 60 percent from April 1, 2005 to November 23, 2005 is not warranted under either the old or the revised criteria as ankylosis is not demonstrated, and 60 percent is the maximum schedular rating for incapacitating episodes of IVDS with physician-ordered bed rest.

The Veteran underwent a lumbar spinal fusion on November 24, 2005.  He was subsequently awarded a temporary total rating under 38 C.F.R. § 4.30 based on the need for convalescence following surgery from November 24, 2005 through May 31, 2006.  

June 1, 2006 to August 21, 2013 (date of the second surgery)

Following termination of the temporary total rating on June 1, 2006, the Veteran continued to have back pain.  In a September 2006 statement, received at the RO in October 2006, the Veteran reported that despite surgery and facet joint injections/radioablation treatment, he continues to suffer significant back pain daily.  He said that he was unable to continue working the 12-hour shifts required of his position in the Emergency Department and would be reducing the number of days worked while he attempted to find a position more amenable to his physical limitations.  

June 2006 x-rays revealed postoperative changes from posterior fusion with interpedicular screws and stabilization rods present at L5-S1.  There was no obvious hardware complication, and alignment was anatomic.  There was diffuse facet arthropathy worse in the lower lumbar spine and disc space narrowing at L5-S1.  The vertebral heights were maintained without acute fracture.  

A private June 2006 neurosurgical follow-up notes that the Veteran continues to have pain on and off.  He was doing a little better, as some days were good and others bad.  He was working his regular shift, but it was difficult for him.

A private September 2006 neurosurgical follow-up with Dr. K, the back surgeon, shows that the Veteran continued to have some low back discomfort, but his leg pain was totally gone.  His x-rays looked good and he had normal strength on examination.  He was continuing to work as much as he can tolerate it.  Percocet was prescribed, and Dr. K indicated that he would see the Veteran on an as needed basis.  

Private treatment records show that the Veteran received lumbar injections from a pain clinic in July 2006, August 2006, September 2006 and April 2007.  

At a VA examination in December 2007, the Veteran could forward flex the lumbar spine to 50 degrees, which was the point where pain began, according to the examiner.  However, the examiner also noted the Veteran's reports of flare-ups of low back pain during which his symptoms are severe.  The Veteran reported that his flare-ups of severe symptoms occur weekly, and are precipitated by bending, and alleviated with rest.  During a flare, the Veteran is reportedly unable to sit or stand for any length of time.  In this regard, however, the examiner found that there were no incapacitating episodes of IVDS with physician-prescribed bed rest.  The VA examination report notes that the low back disability causes severe impairment of shopping, recreation, and traveling, moderate impairment of chores, and prevents exercise and sports.  

Based on the above findings, and according to Dr. K, the Veteran's back pain seemed to be less severe after surgery than before the surgery.  However, the Veteran had good days and bad days, and the VA examiner in December 2007 noted weekly flare-ups when the Veteran's symptoms were severe.  Moreover, the fact that the Veteran underwent several epidural shots in 2006 and 2007 support his contentions.

According to an April 2008 private medical examination by Dr. B, the Veteran's flexion of the lumbar spine at that time was limited to 15 degrees.  He was unable to stand or walk on the toes of the right foot, and he was unable to rise from a squat position unaided.  Strength in the lower extremities was 4/5 bilaterally in all muscle groups.  

In May 2008, the Veteran underwent a repeat L3-L4 radiofrequency ablation of the medial branch nerve bilaterally.

In an April 2010 statement, Dr. D, the Veteran's primary care physician (PCP) referred to the Veteran's November 2005 lumbar interbody fusion and discectomy at L5/S1, noting that he had significant, persistent lumbar spine following the surgery, necessitating radiofrequency ablation treatments on multiple occasions.  Dr. D also noted that in February 2009, the Veteran was forced to leave his position as a Physician Assistant in Emergency Medicine due to his continuing low back pain.  Dr. D noted that the Veteran's low back disability was manifested by pain, muscle spasm, and leg weakness.  

A July 2010 VA peripheral nerves examination report notes that the Veteran was employed at that time, but had increased absenteeism at work due to back pain, missing 5 weeks of work in the previous 12 month period.  Flexion of the lumbar spine was limited to 20 degrees with objective evidence of pain on motion.  The examiner was unable to test whether there was additional loss of motion after three repetitions because of severe pain.  

In summary, during the period from June 1, 2006 until August 1, 2013, the evidence shows that the Veteran continued to have consistent flare-ups of low back pain during which time his symptoms were severe.  The Veteran received several epidural shots for pain, but they only afforded him temporary relief.  His flexion in 2008 and 2009 was limited to between 15 and 20 degrees and the Veteran had increased absenteeism at work.  Based on these findings, the Veteran's overall disability picture between June 1, 2006 and August 1, 2013 more nearly approximates severe limitation of motion when considering additional limitation of motion during flare-ups and additional pain and weakness after repetitive use.  This corresponds to a 40 percent rating under the old criteria.  

Likewise, given that the Veteran's limitation of flexion of the lumbar spine was, more often than not, less than 30 degrees during this time period, the criteria for the assignment of a 40 percent rating under the revised criteria are also met.  

Although the Veteran had increased absenteeism due to back pain, the evidence does not show that the Veteran's increased absenteeism from work was due to physician-ordered bed rest and the evidence does not otherwise suggest that the Veteran had incapacitating episodes of IVDS with at least 6 weeks of physician prescribed bed rest in a 12-month period between June 1, 2006 and August 1, 2013.  As noted above, the Veteran did not have "leg symptoms" during this period.  

Accordingly, the Veteran's symptoms from June 1, 2006 to August 1, 2013 do not represent pronounced IVDS, and the record does not suggest that the Veteran experienced only "little intermittent relief" such that a higher, 60 percent rating would be warranted during that time period under the old regulations under Diagnostic Code 5293.  

As neither pronounced IVDS nor ankylosis is shown, a rating in excess of 40 percent is not warranted under the old criteria.  Likewise, a rating in excess of 40 percent based on incapacitating episodes of IVDS under the revised regulations is not warranted.  

Likewise, a rating in excess of 40 percent under the General Rating Formula for rating disabilities of the spine, effective from September 26, 2003, requires unfavorable ankylosis of the thoracolumbar spine, which is not shown in this case.  

Private treatment records from August 2013 reveal that the Veteran had once again developed leg pain symptoms.  While the Veteran reported that he had continuous back pain since the surgery in 2005, he stated that, until recently, he had not had any symptoms in leg area since the surgery [in 2005].  Approximately one month prior to the August 6, 2013 appointment, the Veteran was working on his farm where he and his wife raise beef cattle in their spare time.  He was putting in a fence post which slid and slipped.  He slipped and fell back pain and right lateral thigh pain shortly afterwards.  The Veteran reported that this pain had been getting progressively worse over the previous month.  He received two shots of Toradol, but that was not significantly beneficial for the pain.  The Veteran had been on and off of work for the few days prior due to the back pain.  

Another August 2013 private record notes that the Veteran's lower back pain was minimal compared to the right leg pain that was severe to the foot.  

The Veteran underwent a second back surgery on August 21, 2013.  Dr. K performed a right L4-5 microdiscectomy.  The operative report notes that the Veteran had been having intractable leg pain and had a large migrated herniated disc fragment at L4-5 to the right.  

The above evidence shows that the Veteran's back pain worsened in August 2013, so much so, that he developed constant intractable leg pain compatible with sciatic neuropathy without intermittent relief.  According to the neurosurgical consultation in August 2013, the Veteran's back pain worsened to the point that it would not respond to conservative treatment as it had previously.  This suggests that the Veteran had little to no intermittent relief of severe IVDS beginning in August 2013.  This is further supported by the fact that the Veteran eventually underwent back surgery on August 21, 2013.  

Accordingly, the criteria for the assignment of a 60 percent rating based on pronounced IVDS with little intermittent relief under the old Diagnostic Code 5293 are more nearly approximated between August 1, 2013 and August 21, 2013.  

The criteria for the assignment of a 60 percent rating prior to August 1, 2013 are not met or approximated.  Although the Veteran's symptoms began approximately one month prior to his August 6, 2013 treatment, the evidence does not show that the severity of those symptoms resulted in little intermittent relief, or incapacitating episodes of IVDS having a total duration of at least 6 weeks during the previous twelve months leading up to August 1, 2013.  The pain was progressively worsening in July 2013, but the Veteran has not suggested, and the evidence does not otherwise show, that the progressively increasing pain rose to a level in July 2013 of pronounced IVDS with little intermittent relief.  

A rating in excess of 60 percent during this time period is not warranted under the old, or the revised regulations, as ankylosis of the thoracolumbar spine is not demonstrated.  

The Veteran underwent a second back surgery on August 21, 2013, and the RO, in a May 2014 rating decision, awarded a temporary total disability rating based on the need for convalescence following surgery from August 21, 2013 to October 1, 2013.  

October 1, 2013 to October 27, 2015 (date of third back surgery)

Beginning on October 1, 2013, the Veteran has been awarded a 60 percent rating under Diagnostic Code 5243 based on incapacitating episodes of IVDS under the revised rating schedule.  This was a favorable finding pursuant to the Board's April 2015 decision, which the Court has ordered not to be disturbed.  These findings were shown in an April 2014 VA examination report, and the Board's favorable finding was implemented in a March 2016 decision.  As ankylosis has never been shown, a rating in excess of 60 percent is not warranted under the old or the revised criteria for spine ratings.  

An April 2015 private neurosurgical report reveals that the Veteran slipped and fell down several steps back in January 2015.  Since then, he had not been able to return to his usual level of function due to the back and radicular pain, and conservative treatment methods had failed.  

A May 2015 MRI of the lumbar spine revealed multilevel degenerative changes with an enlarging disc bulge at L4-L5 with severe canal stenosis, and moderately severe right neural foraminal stenosis.  

Symptoms persistent and the Veteran underwent a third back surgery on October 27, 2015.  

As ankylosis of the lumbar spine is not demonstrated, the evidence above does not show that a change in the 60 percent rating is warranted prior to October 27, 2015.  However, even if the Veteran did not have at least 6 weeks of physician-prescribed bed rest in a 12-month period in 2015, the criteria for the assignment of a 60 percent rating under the old criteria for pronounced IVDS with little intermittent relief, are more nearly approximated.  Thus, a 60 percent rating is assignable for the entire period from August 1, 2013 through October 26, 2015.  

In a February 2016 rating decision, the RO assigned a temporary total disability rating based on the need for convalescence following surgery from October 27, 2015 through December 31, 2015.  

January 1, 2016 onward

A February 2016 VA examination report notes continued persistent IVDS, continued flare ups with bending, lifting, prolonged standing, sitting and any exertional activity.  The Veteran described his functional loss as pronounced decrease in all movement with bilateral radiculopathy to the knees.  He could flex to 40 degrees, but the Veteran was unable to perform repetitive use testing because he was unstable on his feet, and according to the examiner, was "clearly in severe pain."  The examiner indicated that further testing was not safe.  

At a February 2016 private neurosurgical consultation, Dr. K noted that the Veteran continued to have "pretty bad pain that is primarily in his low back that radiates over his left buttock."  He could hardly get up from a sitting position and has to change positions frequently.  Dr. K noted, "He really cannot do much of anything without a lot of discomfort."  Dr. K also found that the Veteran would have great difficulty working an 8-hour day, 40-hour a week job.  

A March 2016 private progress note indicates that the Veteran had low back pain with foot drop on the left.  

Additional private treatment records show that the Veteran received another steroid injection in April, but a May 2016 note continued severe pain in the low back and both legs.  The Veteran was not sleeping well due to pain.  Lumbar flexion was limited to 15 degrees and extension was 0 degrees.

The above records confirm that no change is warranted in the Veteran's 60 percent disability rating, as he continues to suffer from an overall disability picture that more nearly approximates pronounced IVDS with little intermittent relief, despite three back surgeries and numerous epidural/steroid injections and electrotherapy.  

As unfavorable ankylosis is not demonstrated, a rating in excess of 60 percent is not for application.  

In summary, temporary total ratings have already been assigned by the RO for the periods from November 24, 2005 through May 31, 2006; from August 21, 2013 through September 30, 2013; and from October 27, 2015 through December 31, 2015.  

For the other periods of time covered by this appeal, and for the reasons set forth above, a 40 percent rating for the low back disability is warranted for the period from May 18, 1992 through March 31, 2005; a 60 percent rating is warranted from April 1, 2005 through November 23, 2005; a 40 percent rating is warranted from June 1, 2006 through July 31, 2013; and a 60 percent rating is warranted from August 1, 2013 onward.  

In reaching this decision, the Board has resolved all doubt in favor of the Veteran, and the ratings assigned are based on the Veteran's competent and credible statements, the medical evidence of record, and with consideration of additional functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.3, 4.7.

Finally, the Board has considered whether referral for consideration of an extraschedular rating is warranted.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.;see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's lumbar spine disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned above inadequate.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 40 and 60 percent ratings assigned for his lumbar spine disability.  As noted above, during the periods of time where a 40 percent rating is assigned, the evidence shows that the Veteran's pain is severe, but intermittent relief is possible, and ankylosis is not demonstrated.  The 40 percent rating assigned contemplates his pain, limited motion, and his sciatica symptoms.  During the periods of time when 60 percent rating is assigned, ankylosis is not demonstrated, but the 60 percent rating contemplates pronounced IVDS, which is consistent with the Veteran's symptoms during those time periods.  The criteria for the ratings currently assigned reasonably describe the Veteran's low back disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


III.  TDIU

On his TDIU claim form, received in July 2015, the Veteran reported that his last date of full time employment was December 30, 2014.  

A February 2016 VA examination report indicates that the Veteran's IVDS is clearly very limiting of all activities, and his narcotic regimen for pain control further limits his mental acuity.  The examiner stated, "It is difficult to see how this veteran could function in any work environment."

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition to the Veteran's service-connected back disability ratings assigned above, the Veteran's other service-connected disabilities as of December 30, 2014, (his last date of gainful employment),include PTSD, rated as 50 percent disabling; impingement syndrome and internal derangement with degenerative arthritis of the left shoulder, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 20 percent disabling, left lower extremity radiculopathy, rated as 10 percent disabling; and, residuals of an ankle fracture, headaches, and surgical scars, all rated as noncompensable.  Accordingly, the Veteran has at least one disability rated as 40 percent disabling, and a combined disability rating of at least 70 percent since December 30, 2014.  

Additionally, the evidence of record, both lay statements and medical statements, reflects that the Veteran is no longer able to maintain gainful employment consistent with his education and work history.  The Veteran has always worked as a Physician Assistant, and has no other education or training.  According to the Veteran's statements, he is precluded from maintaining employment as a Physician Assistant due to his service-connected back disability.  

Likewise, the Veteran's treating doctors have opined that the Veteran "can't really do much of anything," and, that it would be difficult for him to work in any environment due to his back disability and medications taken for back pain.  

The Board agrees.  Thus, with resolution of all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected back disability precludes all forms of employment and a TDIU is therefore warranted from December 31, 2014, the day following the Veteran's last day of full time gainful employment.  

The record reflects that there were periods prior to December 31, 2014 during which time the Veteran was not working due to his service-connected back disability; however, it appears that any such periods were temporary and are included in the periods covered by the temporary total rating assigned under 38 C.F.R. § 4.30.  

Finally, the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.   

Special monthly compensation (SMC) is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id.  

In this case, however, the Board concludes that the issue of entitlement to SMC at the housebound rate has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350 in addition to that which he is already receiving.  

As discussed above, the Board has granted entitlement to TDIU due to the service-connected back disability from December 31, 2014.  The Veteran does not, however, currently have an additional, unrelated service-connected disability rated as 60 percent or higher, and the Veteran does not contend that he is permanently housebound by reason of service-connected disabilities.  Thus, a claim for SMC at the housebound rate is not reasonably raised by the record.  

Likewise, the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate, and the Veteran does not assert, that he is rendered so helpless due to his service-connected back disability so as to require regular aid and attendance of another person.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC  is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  



ORDER

An initial disability rating of 40 percent for the service-connected low back disability is granted, from May 18, 1992 through March 31, 2005, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability rating of 60 percent, for the service-connected low back disability is granted from April 1, 2005 through November 23, 2005, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability rating of 40 percent for the service-connected low back disability is granted from June 1, 2006 through April 6, 2008, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability rating in excess of 40 percent from April 7, 2008 through July 31, 2013 is denied.  

An initial disability rating of 60 percent for the service-connected low back disability is granted from August 1, 2013 through August 20, 2013, from October 1, 2013 through October 26, 2015; and, from January 1, 2016 onward, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 60 percent for the service-connected low back disability from August 1, 2013 onward is denied.  

A TDIU is granted from December 31, 2014, subject to the laws and regulations governing the payment of monetary benefits.  







REMAND

The Veteran seeks a compensable disability rating for his service-connected headaches.  According to the February 2016 Joint Motion, the parties agreed that the August 2011 VA examination upon which the Board relied to deny an increased rating for the service-connected headaches is inadequate for rating purposes.  

Specifically, the examiner did not address the severity of the Veteran's headaches without the use of several medications used to control symptoms.  Rather, the examiner stated that the Veteran's headaches, which reportedly occur weekly, were not prostrating and that normal activity was possible with continuous medication.  

The Board may not, however, consider the effects of medication when those effects are not explicitly contemplated by the rating criteria, and Diagnostic Code 8100 (the diagnostic code for rating headaches) does not contemplate the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61 (2012).  Accordingly, another VA examination is necessary to address the severity of the Veteran's service-connected headaches without considering the ameliorative effects of medication.  

It is also noteworthy that a private examiner in April 2008 indicated that the Veteran was treated with Verapamil, Imitrex, and Topamax, but still has headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA records pertinent to the claim; and, with appropriate authorization, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to his claim for a compensable disability rating for the service-connected headaches.  

2.  After completion of #1 above, schedule the Veteran for a VA neurological examination by a clinician with appropriate expertise to determine the severity of his service-connected headaches since 2010.  The electronic record, including a copy of this remand, must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected headaches.  In particular, the examiner must state whether there is any evidence of characteristic prostrating attacks, and the frequency thereof; and whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner should describe the severity of the Veteran's headache symptoms without the use of medications, and during flare-ups.  If the examiner finds that the Veteran's reported symptoms do not result in prostrating attacks of headache pain, an explanation should be provided.  

3.  Ensure that the information provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the claim of entitlement to an increased (compensable) disability rating for the service-connected tension/migraine headaches.  If any benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


